 



Exhibit 10.3

GUARANTY AGREEMENT

     This GUARANTY AGREEMENT (this “Guaranty”), dated as of January 3, 2005, is
made by NATURAL GAS SERVICES GROUP, INC. (“Guarantor”), a Colorado corporation,
for the benefit of WESTERN NATIONAL BANK, a national banking association
(“Lender”).

W I T N E S S E T H:

     WHEREAS, Lender and Natural Gas Services Group, Inc., as Borrower
thereunder (referred to herein as “NGSG”) and Screw Compression Systems, Inc., a
Texas corporation, as Guarantor thereunder (referred to herein as “SCS”), have
entered into that certain Third Amended and Restated Loan Agreement, dated as of
January 3, 2005 (said Third Amended and Restated Loan Agreement, as the same may
hereafter be amended, restated or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which SCS executed that certain Term Promissory
Note of even date therewith in the original principal amount of $1,415,836.00,
and NGSG executed (i) that certain Term Promissory Note of even date therewith
in the original principal amount of $8,000,000.00, and (ii) that certain
Revolving Line of Credit Promissory Note of even date therewith, in the original
principal amount of $2,000,000.00 (collectively, and together with all renewals,
refinancings, modifications, increases and extensions thereof, and all existing
Notes from NGSG to Lender, the “Notes”) under which NGSG and SCS have become
indebted, and may from time to time be further indebted, to Lender with respect
to loans (the “Loans”) made by the Lender to the NGSG and SCS which are further
evidenced, secured or governed by other instruments and security documents
executed in connection with the Loans (collectively, the “Security Documents”);
and

     WHEREAS, Lender is not willing to make the Loans, or otherwise extend
credit, to SCS unless NGSG guarantees payment to Lender of the Guaranteed Debt
(as herein defined) pursuant to the following terms; and

     WHEREAS, NGSG will directly benefit from Lender’s making the Loans to SCS.

     NOW, THEREFORE, as a material inducement to Lender to enter into the Loan
Agreement and make Loans to SCS thereunder, and to extend such additional credit
as Lender may from time to time agree to extend thereunder, and for other good
and valuable consideration, the receipt

 



--------------------------------------------------------------------------------



 



and legal sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

     1.1 Definition of Guaranteed Debt. As used herein, the term “Guaranteed
Debt” means all of the following:

     (a) all principal, interest, attorneys’ fees, liabilities for costs and
expenses and other indebtedness, obligations and liabilities of SCS to Lender at
any time created or arising in connection with the Loans, or any amendment
thereto or substitution therefore, including, but not limited to, all
indebtedness, obligations and liabilities of SCS to Lender arising under the
Notes, or under any renewals, modifications, increases and extensions of the
Notes, or under the Loan Agreement and the Security Documents;

     (b) all liabilities of SCS for future advances, extensions of credit or
other value at any time given or made by Lender to SCS arising under the Loan
Agreement and the Security Documents;

     (c) any and all other indebtedness, liabilities, obligations and duties of
every kind and character of SCS to Lender arising under the Loan Agreement and
the Security Documents, whether now or hereafter existing or arising, regardless
of whether such present or future indebtedness, liabilities, obligations or
duties be direct or indirect, related or unrelated, liquidated or unliquidated,
primary or secondary, joint, several, or joint and several, or fixed or
contingent;

     (d) any and all other indebtedness, liabilities, obligations and duties of
every kind and character of SCS to Lender, whether now or hereafter existing or
arising, regardless of whether such present or future indebtedness, liabilities,
obligations or duties be direct or indirect, related or unrelated, liquidated or
unliquidated, primary or secondary, joint, several, or joint and several, or
fixed or contingent;

- 2 -



--------------------------------------------------------------------------------



 



     (e) any and all post-petition interest and expenses (including attorneys’
fees) whether or not allowed under any bankruptcy, insolvency, or other similar
law; and

     (f) all costs, expenses and fees, including, but not limited to, court
costs and attorneys’ fees arising in connection with the collection of any or
all amounts, indebtedness, obligations and liabilities of SCS to Lender
described in items (a) through (e) of this Section 1.1.

     1.2 Guaranty of Obligation. NGSG hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the Guaranteed Debt as and when the same shall be due and payable, whether by
lapse of time, by acceleration of maturity or otherwise. NGSG hereby irrevocably
and unconditionally covenants and agrees that NGSG is liable for the Guaranteed
Debt as a primary obligor.

     1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by NGSG and shall continue to be effective with
respect to any Guaranteed Debt arising or created after any attempted revocation
by NGSG and after (if NGSG is a natural person) NGSG’s death (in which event
this Guaranty shall be binding upon such NGSG’s estate and NGSG’s legal
representative and heirs). This Guaranty may be enforced by Lender and any
subsequent holder of the Guaranteed Debt and shall not be discharged by the
assignment or negotiation of all or part of the Guaranteed Debt.

     1.4 Guaranteed Debt Not Reduced by Offset. The Guaranteed Debt and the
liabilities and obligations of NGSG to Lender hereunder shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense of SCS, or any other party, against Lender or against payment
of the Guaranteed Debt, whether such offset, claim or defense arises in
connection with the Guaranteed Debt (or the transactions creating the Guaranteed
Debt) or otherwise. Without limiting the foregoing or NGSG’s liability
hereunder, to the extent that Lender advances funds pursuant to the Notes and
does not receive payments or benefits thereon in the amounts and at the times
required or provided in the Notes, NGSG is absolutely liable to make such
payments to (and confer such benefits on) Lender on a timely basis.

- 3 -



--------------------------------------------------------------------------------



 



     1.5 Payment by NGSG. If all or any part of the Guaranteed Debt shall not be
punctually paid when due, whether at maturity or earlier by acceleration or
otherwise, NGSG shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Debt to Lender at Lender’s address as
set forth herein. Such demand(s) may be made at any time coincident with or
after the time for payment of all or part of the Guaranteed Debt, and may be
made from time to time with respect to the same or different items of Guaranteed
Debt. Such demand shall be deemed made, given and received in accordance with
the notice provisions hereof.

     1.6 No Duty to Pursue Others. It shall not be necessary for Lender (and
NGSG hereby waives any rights which NGSG may have to require Lender), in order
to enforce such payment by NGSG, first to (i) institute suit or exhaust its
remedies against SCS or others liable on the Guaranteed Debt or any other
person, (ii) enforce Lender’s rights against any collateral which shall have
been given to secure the Guaranteed Debt, (iii) join SCS or any others liable on
the Guaranteed Debt in any action seeking to enforce this Guaranty, (iv) exhaust
any remedies available to Lender against any collateral which shall have been
given to secure the Guaranteed Debt, or (v) resort to any other means of
obtaining payment of the Guaranteed Debt. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Debt.

     1.7 Waivers. NGSG agrees to the provisions of the Loan Agreement and the
Security Documents, and hereby waives (a) all rights of NGSG under Rule 31,
Texas Rules of Civil Procedure, or Chapter 34 of the Texas Business and Commerce
Code, or Section 17.001 of the Texas Civil Practice and Remedies Code; (b) to
the extent NGSG is subject to the Texas Revised Partnership Act (“TRPA”),
compliance by Lender with Section 3.05(d) of TRPA and (c) notice of (i) any
loans or advances made by Lender to SCS, (ii) acceptance of this Guaranty,
(iii) any amendment or extension of the Notes, the Loan Agreement or of any
other Security Documents, (iv) the execution and delivery by SCS and Lender of
any other loan or credit agreement or of SCS’s execution and delivery of any
promissory notes or other documents arising under the Loan Agreement, the
Security Documents or in connection with the Collateral (as defined in the Loan
Agreement or Security Documents), (v) the occurrence of any

- 4 -



--------------------------------------------------------------------------------



 



breach by SCS or Event of Default (as defined in the Loan Agreement),
(vi) Lender’s transfer or disposition of the Guaranteed Debt, or any part
thereof, (vii) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Debt, (viii) protest, proof of
non-payment or default by SCS, or (ix) any other action at any time taken or
omitted by Lender, and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Agreement, the Security Documents, or
any other documents or agreements evidencing, securing or relating to any of the
Guaranteed Debt and the obligations hereby guaranteed.

     1.8 Payment of Expenses. If NGSG breaches or fails to timely perform any
provisions of this Guaranty, NGSG shall, immediately upon demand by Lender, pay
Lender all costs and expenses (including court costs and reasonable attorneys’
fees) incurred by Lender in the enforcement hereof or the preservation of
Lender’s rights hereunder. The covenant contained in this Section 1.8 shall
survive the payment of the Guaranteed Debt.

     1.9 Effect of Bankruptcy. If, pursuant to any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law, or any judgment, order
or decision thereunder, Lender must rescind or restore any payment, or any part
thereof, received by Lender in satisfaction of the Guaranteed Debt, as set forth
herein, any prior release or discharge from the terms of this Guaranty given to
NGSG by Lender shall be without effect, and this Guaranty shall remain in full
force and effect. It is the intention of SCS and NGSG that NGSG’s obligations
hereunder shall not be discharged except by NGSG’s performance of such
obligations and then only to the extent of such performance.

     1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, from and after the date
hereof until payment to Lender in full of the Guaranteed Debt, NGSG shall not,
and shall not attempt to, enforce, collect or exercise any rights NGSG may now
or hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the NGSG to the rights of Lender) to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from SCS or any other party liable for payment of any or all of
the Guaranteed Debt for any payment made by NGSG under or in connection with
this Guaranty or otherwise. After payment to Lender in full of the Guaranteed
Debt, Lender shall not contest the subrogation of NGSG to the

- 5 -



--------------------------------------------------------------------------------



 



rights of Lender under the Security Documents, it being expressly agreed that
NGSG’s rights under such subrogation shall be and remain subordinate and
inferior to the rights of Lender under the Security Documents until and unless
all amounts due Lender by SCS under the Security Documents shall be paid in
full.

     1.11 NGSG. The term “NGSG” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, conversion, consolidation, reorganization, amalgamation, sale, transfer
or gift of SCS or any interest in SCS.

     1.12 SCS. The term “SCS” as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
conversion, consolidation, reorganization, amalgamation, sale, transfer or gift
of SCS or any interest in SCS.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING NGSG’S OBLIGATIONS

     NGSG hereby consents and agrees to each of the following, and agrees that
NGSG’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice) which NGSG might otherwise have as a result of or in
connection with any of the following:

     2.1 Modifications. Any renewal, refinancing, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Debt, the Notes, the Loan Agreement, the Security Documents, or any other
document, instrument, contract or understanding between SCS and Lender, or any
other parties, pertaining to the Guaranteed Debt or any failure of Lender to
notify NGSG of any such action.

- 6 -



--------------------------------------------------------------------------------



 



     2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to SCS or NGSG.

     2.3 Condition of SCS or NGSG. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, death, dissolution or lack of
power of SCS, NGSG or any other party at any time liable for the payment of all
or part of the Guaranteed Debt; or any changes in the owners, shareholders,
partners or members of SCS or NGSG; or any reorganization of SCS or NGSG.

     2.4 Invalidity of Guaranteed Debt. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever, including, without limitation, the fact that (i) the Guaranteed
Debt, or any part thereof, exceeds the amount permitted by law, (ii) the act of
creating the Guaranteed Debt or any part thereof is ultra vires, (iii) the
officers or representatives executing the Notes, the Loan Agreement or the other
Security Documents or otherwise creating the Guaranteed Debt acted in excess of
their authority, (iv) the Guaranteed Debt violates applicable usury laws,
(v) the SCS has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Debt wholly or partially uncollectible
from SCS, (vi) the creation, performance or repayment of the Guaranteed Debt (or
the execution, delivery and performance of any document or instrument
representing part of the Guaranteed Debt or executed in connection with the
Guaranteed Debt, or given to secure the repayment of the Guaranteed Debt) is
illegal, uncollectible or unenforceable, or (vii) the Notes, the Loan Agreement
or any of the other Security Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that NGSG shall remain
liable hereon regardless of whether SCS or any other person be found not liable
on the Guaranteed Debt or any part thereof for any reason.

     2.5 Release of Obligors. Any full or partial release of the liability of
SCS on the Guaranteed Debt, or any part thereof, or any other person or entity
now or hereafter liable, whether directly or indirectly, jointly, severally, or
jointly and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Debt, or any part thereof, it being recognized, acknowledged and
agreed by NGSG that NGSG may be required to pay the Guaranteed Debt without
assistance or support of any other party, and NGSG has not been induced to enter
into this Guaranty on the basis of a contemplation, belief, understanding or
agreement that

- 7 -



--------------------------------------------------------------------------------



 



other parties will be liable to pay or perform the Guaranteed Debt, or that
Lender will look to other parties to pay or perform the Guaranteed Debt.

     2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Debt.

     2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Debt.

     2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Debt or (ii) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (iii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Debt.

     2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Debt, or any part thereof, shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other security interest or lien, it being recognized and
agreed by NGSG that it is not entering into this Guaranty in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the collateral for the Guaranteed Debt.

     2.10 Offset. The Notes, the Guaranteed Debt and the liabilities and
obligations of NGSG to Lender hereunder shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of SCS against Lender, or any other party, or against payment
of the Guaranteed Debt, whether such right of offset, claim or defense of SCS
against Lender, or any other party, or against payment of the Guaranteed Debt,
whether such right of offset, claim or

- 8 -



--------------------------------------------------------------------------------



 



defense arises in connection with the Guaranteed Debt (or the transactions
creating the Guaranteed Debt) or otherwise.

     2.11 Merger. The reorganization, conversion, merger, amalgamation or
consolidation of SCS into or with any other corporation or entity.

     2.12 Preference. Any payment by SCS to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to SCS or someone else.

     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Loan Agreement, the Security Documents, the
Guaranteed Debt, or the security and collateral therefor, whether or not such
action or omission prejudices NGSG or increases the likelihood that NGSG will be
required to pay the Guaranteed Debt pursuant to the terms hereof, it being the
unambiguous and unequivocal intention of NGSG that it shall be obligated to pay
the Guaranteed Debt when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Debt.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

     As material inducements to Lender to enter into the Loan Agreement and the
Security Documents and extend credit to SCS, NGSG represents and warrants to
Lender as follows:

     3.1 Benefit. NGSG is the owner of a direct or indirect interest in SCS, or
has received, or will receive, direct or indirect benefit from the making of
this Guaranty with respect to the Guaranteed Debt. The loans to SCS and any
additional loans to it are for the direct benefit of SCS and its parent company,
NGSG. SCS and NGSG are engaged as an integrated group in the manufacturing,
leasing and sale of natural gas compressors and related equipment, systems and
services for the oil and gas industry, and any benefits to SCS or NGSG are a
benefit to both of them, both directly or indirectly, inasmuch as the successful
operation and condition

- 9 -



--------------------------------------------------------------------------------



 



of SCS and NGSG is dependent upon the continued successful performance of the
functions of the integrated group as a whole.

     3.2 Familiarity and Reliance. NGSG is familiar with, and has independently
reviewed books and records regarding, the financial condition of SCS and is
familiar with the value of any and all collateral intended to be created as
security for the payment of the Notes or Guaranteed Debt; provided, however,
NGSG is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty.

     3.3 No Representation by Lender. Neither Lender nor any other party has
made any representation, warranty or statement to NGSG in order to induce the
NGSG to execute this Guaranty.

     3.4 NGSG’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby, NGSG is,
and will be, solvent, and has and will have assets which, fairly valued, exceed
NGSG’s obligations, liabilities (including contingent liabilities) and debts,
and has and will have property and assets sufficient to satisfy and repay NGSG’s
obligations and liabilities.

     3.5 Legality. All action on NGSG’s part requisite for the due execution,
delivery and performance of this Guaranty and the other Security Documents to
which NGSG is a party has been duly and effectively taken. The execution,
delivery and performance by NGSG of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which NGSG is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, deed of trust, charge, lien, or any contract, agreement or other
instrument to which NGSG is a party or which may be applicable to NGSG. This
Guaranty is a legal and binding obligation of NGSG and is enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

     3.6 Financial Statements. Each financial statement of NGSG delivered
heretofore, concurrently herewith or hereafter to Lender completely and
accurately discloses the financial condition of NGSG (including all contingent
liabilities) as of the date thereof and for the

- 10 -



--------------------------------------------------------------------------------



 



period covered thereby, and there has been no material adverse change in NGSG’s
financial condition subsequent to the date of the most recent financial
statement of NGSG delivered to Lender, except as disclosed therein.

     3.7 Litigation. NGSG is not involved in, nor is NGSG aware of the threat
of, any litigation, nor are there any outstanding or unpaid judgments against
NGSG and there is no litigation that could, collectively or individually, create
a material adverse change if determined adversely against NGSG.

     3.8 Taxes. All tax returns required to be filed by the NGSG with all
governmental authorities have been filed, and all taxes, assessments, fees and
other governmental charges upon NGSG or upon any of NGSG’s property, income or
franchises which are due and payable, have been paid (other than any the amount
or validity of which are currently being contested in good faith by appropriate
proceedings); and no tax lien has been filed and, to the knowledge of NGSG, no
claim is being asserted with respect to any such tax, fee or other charge.

     3.9 Survival. All representations and warranties made by NGSG herein shall
survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

     4.1 Subordination of All NGSG Claims. As used herein, the term “NGSG’s
Claims” shall mean all debts and liabilities of SCS to NGSG, whether such debts
and liabilities now exist or are hereafter incurred or arise; or whether the
obligations of SCS thereon be direct, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such debts or
liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by NGSG. The NGSG’s Claims
shall include, without limitation, all rights and claims of NGSG against SCS
(arising as a result of subrogation or otherwise) as a result of NGSG’s payment
of all or a portion of the Guaranteed Debt. Upon the occurrence

- 11 -



--------------------------------------------------------------------------------



 



of an Event of Default (as defined in the Loan Agreement) or the occurrence of
an event which would, with the giving of notice or the passage of time, or both,
constitute an Event of Default, NGSG shall not receive or collect, directly or
indirectly, from SCS or any other party any amount upon the NGSG’s Claims.

     4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving NGSG as debtor, Lender shall have the right to prove its claim in any
such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon NGSG’s Claims. NGSG hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Debt, any such dividend or payment which is otherwise payable to
NGSG, and which, as between SCS and NGSG, shall constitute a credit upon the
NGSG’s Claims, then upon payment to Lender in full of the Guaranteed Debt, NGSG
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the NGSG’s Claims have contributed toward the liquidation of the
Guaranteed Debt, and such subrogation shall be with respect to the proportion of
the Guaranteed Debt which would have been unpaid if Lender had not received
dividends or payments upon the NGSG’s Claims.

     4.3 Payments Held in Trust. If, notwithstanding anything to the contrary in
this Guaranty, NGSG should receive any funds, payment, claim or distribution
which is prohibited by this Guaranty, NGSG agrees to hold in trust for Lender an
amount equal to the amount of all funds, payments, claims or distributions so
received, and agrees that it shall have absolutely no dominion over the amount
of such funds, payments, claims or distributions so received except to pay them
promptly to Lender, and NGSG covenants promptly to pay the same to Lender.

     4.4 Liens Subordinate. NGSG agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon SCS’s assets securing payment
of the NGSG’s Claims shall be and shall remain inferior and subordinate to any
liens, security interests, judgment liens, charges or other encumbrances upon
SCS’s assets securing payment of the Guaranteed Debt, regardless of whether such
encumbrances in favor of NGSG or Lender presently exist or are hereafter created
or attach. Without the prior written consent of Lender, NGSG shall not (i)
exercise or enforce any creditor’s right it may have against SCS, or
(ii) foreclose,

- 12 -



--------------------------------------------------------------------------------



 



repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of SCS held by NGSG.

ARTICLE 5

AFFIRMATIVE COVENANTS

     5.1 Information. NGSG shall furnish such other and additional information
regarding the business activities and financial condition of NGSG as Lender
shall request from time to time.

ARTICLE 6

MISCELLANEOUS

     6.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

     6.2 Notices. Any notices or other communications required or permitted to
be given by this Guaranty must be given in writing and either (i) mailed by
prepaid certified or registered mail, return receipt requested, addressed to the
party at the address herein provided, (ii) by delivery to a third party
commercial delivery service with evidence of delivery to the office of the
addressee, or (iii) by personal delivery to the addressee. The addresses of the
parties hereto are as follows:

- 13 -



--------------------------------------------------------------------------------



 



NGSG

Natural Gas Services Group, Inc.
2911 S. CR 1260
Midland, Texas 79706
Attention: Wallace C. Sparkman, President

Lender

Western National Bank
508 West Wall, Suite 1100
Midland, Texas 79701
Attention: Scott A. Lovett

Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is delivered to the U.S. Post
Office or third party delivery service as aforesaid or if delivered by other
means, then upon actual receipt by the addressee. Any party may change its
address for purposes of this Guaranty by giving notice of such change to the
other party pursuant to this Section.

     6.3 Governing Law. THIS GUARANTY IS EXECUTED AND DELIVERED AS AN INCIDENT
TO A LENDING TRANSACTION NEGOTIATED, CONSUMMATED, AND PERFORMABLE IN MIDLAND
COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS. Any action or proceeding against NGSG under or in
connection with this Guaranty shall be brought in any state or federal court in
Midland County, Texas. NGSG hereby irrevocably (i) submits to the nonexclusive
jurisdiction of such courts, and (ii) waives any objection it may now or
hereafter have as to the venue of any such action or proceeding brought in such
court or that such court is an inconvenient forum. NGSG agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, at its address specified herein. Nothing herein shall affect the
right of Lender to serve process in any other matter permitted by law or shall
limit the right of Lender to bring any action or proceeding against NGSG or with
respect to any of NGSG’s property in courts in other jurisdictions. Any action
or proceeding by NGSG against Lender shall be brought only in a court located in
Midland County, Texas.

- 14 -



--------------------------------------------------------------------------------



 



6.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

     6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

     6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that NGSG may not, without
the prior written consent of Lender, assign any of its rights, powers, duties or
obligations hereunder.

     6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

     6.8 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

     6.9 Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature or acknowledgment of, or on behalf of, each party, or that
the signature of all persons required to bind any party, or the acknowledgment
of such party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such

- 15 -



--------------------------------------------------------------------------------



 



counterpart without impairing the legal effect of the signatures or
acknowledgments thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature or acknowledgment
pages.

     6.10 Rights and Remedies. If NGSG becomes liable for any indebtedness owing
by SCS to Lender, by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby and the
rights of Lender hereunder shall be cumulative of any and all other rights that
Lender may ever have against NGSG. The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

     6.11 ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF NGSG
AND LENDER WITH RESPECT TO NGSG’S GUARANTY OF THE GUARANTEED DEBT AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY NGSG AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF
THE GUARANTY, AND NO COURSE OF DEALING BETWEEN NGSG AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN NGSG AND LENDER.

     6.12 APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. COURTS WITHIN THE STATE OF TEXAS SHALL HAVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN NGSG AND LENDER, WHETHER IN LAW
OR EQUITY, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL DISPUTES ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT; AND VENUE IN ANY SUCH
DISPUTE, WHETHER IN FEDERAL OR STATE COURT, SHALL BE LAID IN MIDLAND COUNTY,
TEXAS.

- 16 -



--------------------------------------------------------------------------------



 



     DATED to be effective from and as of the day and year first above written.

              NATURAL GAS SERVICES GROUP, INC.
 
       

  By:   /s/ Wallace C. Sparkman

     

--------------------------------------------------------------------------------


      Wallace C. Sparkman, President
 
            WESTERN NATIONAL BANK
 
       

  By:   /s/ Scott A. Lovett

     

--------------------------------------------------------------------------------


      Scott A. Lovett, Executive


      Vice President

- 17 -